Case 1:18-cv-03425-ER Document 18 Filed 10/12/18 Page 1 of 12
Case 1:18-cv-03425-ER Document 18 Filed 10/12/18 Page 2 of 12
Case 1:18-cv-03425-ER Document 18 Filed 10/12/18 Page 3 of 12
Case 1:18-cv-03425-ER Document 18 Filed 10/12/18 Page 4 of 12
Case 1:18-cv-03425-ER Document 18 Filed 10/12/18 Page 5 of 12
Case 1:18-cv-03425-ER Document 18 Filed 10/12/18 Page 6 of 12
Case 1:18-cv-03425-ER Document 18 Filed 10/12/18 Page 7 of 12
Case 1:18-cv-03425-ER Document 18 Filed 10/12/18 Page 8 of 12
Case 1:18-cv-03425-ER Document 18 Filed 10/12/18 Page 9 of 12
Case 1:18-cv-03425-ER Document 18 Filed 10/12/18 Page 10 of 12
Case 1:18-cv-03425-ER Document 18 Filed 10/12/18 Page 11 of 12
  Case 1:18-cv-03425-ER Document 18 Filed 10/12/18 Page 12 of 12




                                             9:45 AM          12th

October


                                    Edgardo Ramos, U.S.D.J.
